 
 
I 
108th CONGRESS
2d Session
H. R. 4073 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2004 
Mr. Moran of Kansas (for himself and Mr. Pomeroy) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to treat payments under the Conservation Reserve Program as rentals from real estate. 
 
 
1.Treatment of conservation reserve program payments as rentals from real estate 
(a)Internal Revenue CodeSection 1402(a)(1) of the Internal Revenue Code of 1986 (defining net earnings from self-employment) is amended by inserting and including payments under section 1233(2) of the Food Security Act of 1985 (16 U.S.C. 3833(2)) after crop shares. 
(b)Social Security ActSection 211(a)(1) of the Social Security Act is amended by inserting and including payments under section 1233(2) of the Food Security Act of 1985 (16 U.S.C. 3833(2)) after crop shares. 
(c)Effective dateThe amendments made by this section shall apply to payments made after the date of the enactment of this Act. 
 
